






Exhibit 10.1




PERSONAL AND CONFIDENTIAL
November 21, 2013
Louisiana-Pacific Corporation
414 Union Street, Suite 2000
Nashville, Tennessee 37219
Attention: Sallie Bailey
Re:
Amendment to Commitment Letter dated as of November 1, 2013 (the “Commitment
Letter”) among Louisiana-Pacific Corporation (“you” or the “Borrower”) and (b)
American AgCredit, FLCA, CoBank, ACB, Farm Credit Services of America, PCA, and
AgFirst Farm Credit Bank. Terms used but not defined herein shall have the
meanings provided in the Commitment Letter.



Ladies and Gentlemen:


This Amendment to Commitment Letter (“Amendment to Commitment Letter”) is
delivered to you in connection with the underwriting and arrangement of a $200
million senior secured credit facility to the Borrower, as more fully described
in the Commitment Letter and the Summary of Principal Terms and Conditions
attached thereto as Annex C (the “Summary of Terms”). For good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of the undersigned parties agrees that the reference to “December 2, 2013”
in Section 9 of the Commitment Letter is hereby replaced with a reference to
“December 9, 2013.”


Except as modified hereby, all of the terms and provisions of the Commitment
Letter and Summary of Terms shall remain in full force and effect. This
Amendment to Commitment Letter may be executed in any number of counterparts,
each of which when executed will be an original, and all of which, when taken
together, will constitute one agreement. Delivery of an executed counterpart of
a signature page of this Amendment to Commitment Letter by facsimile
transmission or electronic transmission (in pdf format) will be effective as
delivery of a manually executed counterpart hereof. This Amendment to Commitment
Letter will be governed by and construed in accordance with the laws of the
State of New York without regard to principles of conflicts of laws.


[Remainder of Page Intentionally Left Blank]








--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding, please sign and
return this letter agreement to us.
Very truly yours,
AMERICAN AGCREDIT, FLCA
By: /s/ Michael J. Balok
                            
Authorized Signatory
COBANK, ACB
By:
                            
Authorized Signatory
FARM CREDIT SERVICES OF AMERICA, PCA
By: /s/ Ben Fogle
                            
Authorized Signatory
AGFIRST FARM CREDIT BANK
By: /s/ James M Mancihi Jr.
                            
Authorized Signatory


ACCEPTED AND AGREED AS OF
THE DATE FIRST ABOVE WRITTEN:


LOUISIANA-PACIFIC CORPORATION
By:
/s/ Mark Tobin                    

Name:
Mark Tobin                    

Title:
Treasurer                    







